DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Specification
The title is objected to and the following title is suggested: “DOSE VOLUME HISTOGRAM AND DOSE DISTRUBTION BASED AUTOPLANNING” as currently written “DOSEVOLUME” should be two words.  Appropriate correction is suggested.

Claim Objections
Claim 8 is objected to because of the following informalities:  at line 11 of claim 8, “dose values” should apparently read --dose values; and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, system and a non-transitory computer readable medium, all of which enumerate steps for generating a model for IMRT treatment planning. The steps include: generating an initial assignment of threshold values; receiving an update to a dose value; updating the threshold values based on the updated dose value; continuing to iterate the threshold values; and conducting IMRT therapy based on the update.  These limitations, under their broadest reasonable interpretation, would be considered as a mental process.  It would be practical for the human mind to perform these steps mentally, or for a human 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 essentially recites “a computing system”; and claim 8 recites a processor and a memory having programming instructions stored thereon which cause the processor to perform the steps; and claim 15 recites a non-transitory computer readable medium having instructions stored thereon which cause a processor to perform the steps.  Thus, the computing systems and computer-readable medium are all recited at a high level of generality.  Mere instructions to apply a judicial exception using a generic computer/computing system does not impose meaningful limits on practicing the abstract idea.  
When considered individually and in combination, the claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims disclose conducting automatic intensity modulated radiation therapy based on the update, however, as noted above, this does not equate to a recitation of applying the radiation therapy via a IMRT device based on the update.  
Claims 2-7, 9-14 and 16-20 do not recite elements that can be considered significantly more than the abstract idea.  Claims 2, 9 and 16 merely recite what the threshold values represent; claims 3, 10 and 17 just recite continuation of iteration to the threshold values based on further updates; claims 4-6, 11-13 and 18-20 simply further define the penalty function(s); and claims 7 and 14 just recite that the ideal value is a dose (which just corresponds to another value).  None of the additional recited elements apply or use the judicial exception to provide a particular treatment or prophylaxis for a disease or medical condition.  Thus, claims 1-20 do not integrate the abstract idea into a practical application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 12 recites the limitation "the updated voxel-based quadratic penalty model".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 1 recites the limitation "the prescription dose".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is indefinite as line 5 recites “one or more operations, comprising” at least five steps which would seem to constitute “operations” and not “one…operation”.  Moreover, it is unclear if “operations” refers to the claimed steps or not.  
Claim 8 at line 13 recites the limitation "the updated voxel-based quadratic penalty model".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at line 1 recites the limitation "the prescription dose".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is indefinite as line 2 recites “to perform an operation, comprising:” however, this recitation is followed by at least five steps which would seem to constitute “operations” and not “an operation”.  Moreover, it is unclear if “an operation” refers to the claimed steps or not.  
Claim 15 at line 13 recites the limitation "the updated voxel-based quadratic penalty model".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (“Threshold-driven optimization for reference-based auto-planning”) in view of O’Connor et al. (WO 2017/156316).  Regarding claim 1, Long et al. (hereinafter Long) discloses a method for generating a voxel-based quadratic penalty model for automatic intensity modulated radiation therapy (IMRT) treatment planning (see Abstract), comprising: generating, by a computing system, an initial assignment of threshold values to a penalty function for IMRT treatment planning (2.2); receiving, by the computing system, an update to a dose value associated with the IMRT treatment planning (2.3); dynamically updating, by the computing system, the threshold values based on the updated dose value (2.3); and continuing, by the computing system, to iterate the threshold values based on further updated dose values (“Introduction” (2)).  However, Long fails to disclose conducting, by the computing system, automatic intensity modulated radiation therapy based on the updated voxel-based quadratic penalty model. O’Connor et al. (hereinafter O’Connor) discloses a penalty-based model for optimization and generation of fluence maps that may be used by a radiotherapy system to apply a selected dose of radiation (see Abstract).  O’Connor further discloses
conducting, by the computing system, automatic intensity modulated radiation therapy based on an updated voxel-based quadratic penalty model ([0005], [0009], [0031], [0035], [0114] and [0115] - (di2) is a penalty that would tend to minimize overall dose; proximal gradient method update with a penalty function containing one or more linear penalties that iterates on initial beamlet intensity weights to converge on a final set of beamlet intensity weights; resultant fluence map may then be transferred to the 
to combine a penalty model as taught by Long, with a therapy system as suggested by O’Connor as Long discloses that such threshold-driven optimization is useful for IMRT (see “Introduction”) and O’Connor discloses that penalty-based models generate fluence maps that may be used by a radiotherapy system to apply a selected dose of radiation to one or more regions or volumes of interest (see Abstract).  
	Regarding claim 2, Long discloses wherein the threshold values are initially representative of idealized planning target volume coverage (“Introduction”).  Regarding claim 3, Long discloses wherein continuing, by the computing system, to iterate the threshold values based on further updated dose values comprises: relaxing the threshold values from the idealized planning target volume coverage to a reference dose volume histogram (2.3 and “Results”). Regarding claim 4, Long discloses the penalty function comprises a primary penalty and a secondary penalty (2.2 and Fig. 1). Regarding claim 5, Long discloses wherein the primary penalty pulls the dose value toward a reference dose volume histogram by penalizing dose deviations from the threshold values (2.2). Regarding claim 6, Long discloses wherein the secondary penalty pulls the dose value towards an ideal value (2.2). Regarding claim 7, Long discloses wherein the ideal value is the prescription dose (2.2). 
Regarding claim 8, Long discloses a system for generating a voxel-based quadratic penalty model for automatic intensity modulated radiation therapy (IMRT) treatment planning (see Abstract), comprising: generating, by a computing system, an initial assignment of threshold values to a penalty function for IMRT treatment planning 
Regarding claim 9, Long discloses wherein the threshold values are initially representative of idealized planning target volume coverage (“Introduction”).  Regarding claim 10, Long discloses wherein continuing to iterate the threshold values based on further updated dose values comprises: relaxing the threshold values from the idealized planning target volume coverage to a reference dose volume histogram (2.3 and “Results”). Regarding claim 11, Long discloses the penalty function comprises a primary penalty and a secondary penalty (2.2 and Fig. 1). Regarding claim 12, Long discloses wherein the primary penalty pulls the dose value toward a reference dose volume histogram by penalizing dose deviations from the threshold values (2.2). Regarding claim 13, Long discloses wherein the secondary penalty pulls the dose value towards an ideal value (2.2). Regarding claim 14, Long discloses wherein the ideal value is the prescription dose (2.2). 
Regarding claim 15, Long discloses a system for generating a voxel-based quadratic penalty model for automatic intensity modulated radiation therapy (IMRT) treatment planning (see Abstract), comprising: generating, by a computing system, an initial assignment of threshold values to a penalty function for IMRT treatment planning (2.2); receiving, by the computing system, an update to a dose value associated with the IMRT treatment planning (2.3); dynamically updating, by the computing system, the threshold values based on the updated dose value (2.3); and continuing, by the computing system, to iterate the threshold values based on further updated dose values 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791